

CELLULAR DYNAMICS INTERNATIONAL, INC.
STOCK OPTION AGREEMENT
This Option Agreement, entered into as of July 10, 2014 (the “Date of Grant”),
is between Cellular Dynamics International, Inc., a Wisconsin corporation (the
“Company”), and Timothy D. Daley (the “Participant”). All terms used herein and
not otherwise defined shall have the same meaning as set forth in the Company’s
2013 Equity Incentive Plan (the “Plan”).
WITNESSETH:


WHEREAS, the Board of Directors of the Company (the “Board”) desires to induce
the Participant to provide services to the Company as its Interim Chief
Financial Officer following the resignation of David S. Snyder as the Company’s
Chief Financial Officer, to provide the Participant with a stronger incentive to
strive for a successful completion of Participant’s tenure as Interim Chief
Financial Officer of the Company and a successful transition of his duties and
responsibilities to a successor Chief Financial Officer, as well as to strive
for the continued success and growth of the Company during his tenure as Interim
Chief Financial Officer and to further align the Participant’s interests with
those of the Company’s shareholders.
NOW THEREFORE, in consideration of the benefits that the Company expects to be
derived in connection with the services to be hereinafter rendered by the
Participant, the Company and the Participant hereby agree as follows:
ARTICLE I
Award of Option
1.1.    Option; Number of Shares; Option Price. The Participant is granted the
right and option to purchase (the “Option”) all or any part of an aggregate of
18,000 shares of Common Stock (individually, a “Share” and jointly, the
“Shares”) at the purchase price of $12.13 per Share (the “Option Price”).
1.2.    Vesting. The vesting schedule for the Shares governed by this Option is
as follows. Except as otherwise provided in the Plan and this Section 1.2, the
Option will vest as to 100% of shares upon the successful completion of
Participant’s tenure as Interim Chief Financial Officer of the Company which
shall be deemed to occur only if and when the Company has timely filed with the
Securities and Exchange Commission each of the Company’s quarterly report on
Form 10-Q for the quarter ended June 30, 2014, the Company’s quarterly report on
Form 10-Q for the quarter ended September 30, 2014, and the Company’s annual
report on Form 10-K for the year ended December 31, 2014, provided that the
Participant is still in the employ of the Company on each such filing date.
Notwithstanding the foregoing, the Option may, at the Committee’s discretion,
become vested in full or in part as the Committee may determine following (a)
the successful completion in part of Participant’s tenure as Interim Chief
Financial Officer and/or (b) the Company’s hiring of, and transition of the
Interim Chief Financial Officer’s duties and responsibilities to, a successor
Chief Financial Officer to Mr.



--------------------------------------------------------------------------------



Snyder prior to the successful completion of Participant’s tenure as Interim
Chief Financial Officer. Any exercise by the Committee of such discretion to
vest any portion of the Option shall be confirmed by written notice thereof
given by or at the direction of the Committee. Further notwithstanding the
foregoing, the Option will become fully vested upon the first to occur of
(a) the Participant’s death while in the employ of the Company or (b) the
termination of the Participant’s employment due to Disability. In the event of a
Change in Control, the Option will be subject to the provisions set forth in
Paragraph 17 of the Plan. Capitalized terms used in this paragraph to have the
meanings assigned to them in the Participant’s option agreement or, if not
defined in such agreement, in the Plan
1.3.    Exercisability of Option.
(a)    This Option (or any portion thereof) shall become exercisable at the time
and to the extent which the underlying Shares are vested in accordance with
Section 1.2 above, and shall expire in accordance with this Section 1.3 and the
Plan, but in all events, and notwithstanding anything herein to the contrary,
the Option shall expire no later than on the tenth anniversary of the Date of
Grant.
(b)    Except as otherwise provided in paragraphs (c) through (e) of this
Section 1.3, if the employment of the Participant terminates, the Option, to the
extent not exercised, shall terminate one hundred eighty (180) days after
termination of employment with the Company. In the event that the Participant
changes his employment status with the Company, but continues to render services
to the Company (e.g. changes from employee status to consultant status), such
change in status shall constitute a termination of employment.
(c)    If the Participant’s termination of employment with the Company is for
Cause, the Option may not be exercised and all of the Participant’s rights in
the Option shall be forfeited upon such termination of employment.
(d)    If the Participant’s termination of employment is due to Disability, the
Option, to the extent not exercised, shall terminate one (1) year after the date
of termination.
        
(e)    If termination of employment results from the death of the Participant,
the personal representative of the Participant’s estate, or a person who by
bequest, inheritance, or otherwise by reason of the Participant’s death acquired
the right to exercise the Option, may exercise any Option at any time within one
(1) year after the death of the Participant.
1.4.    Method of Exercising Option. The Option may be exercised in whole or in
part by delivery to the Company, at its offices in Madison, Wisconsin, of
(a) written notice identifying the Option and stating the number of Shares with
respect to which it is being exercised, in the form attached hereto as
Exhibit A, (b) payment in full of the Option Price of the Shares then

2

--------------------------------------------------------------------------------



being acquired in the form permitted by Paragraph 8(f) of the Plan and (c)
payment in full of any necessary withholding taxes associated with the exercise
(except where the Participant has made other arrangements with the Company to
satisfy the necessary withholding taxes). If the Company has established
alternative procedures for the exercise of the Option at the time of exercise,
such alternative procedures may also be used to exercise the Option. The Company
shall have the right to delay the issue or delivery of any Shares to be
delivered hereunder until (i) the completion of such registration or
qualification of such Shares under any federal, state or foreign law, ruling or
regulation as the Company shall deem to be necessary or advisable, and
(ii) receipt from the Participant of such documents and information as the
Company may deem necessary or appropriate in connection with such registration
or qualification or the issuance of Shares hereunder.
1.5.    Prohibitions Against Transfer. The Option, and the rights and privileges
conferred hereby, may not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) by the Participant, or be
subject to execution, attachment or similar process, and shall be exercisable
only by the Participant, except as provided in Paragraph 8(i) of the Plan.
1.6.    Nonstatutory Stock Option Treatment. It is intended that the Option
shall not qualify as an incentive stock option pursuant to Section 422 of the
Code.
ARTICLE II
Miscellaneous
2.1.    Provisions of the Plan Control. This Option Agreement shall be governed
by the provisions of the Plan, the terms and conditions of which are
incorporated herein by reference. In the event that the provisions of this
Option Agreement and the Plan conflict, the Plan shall control. The Plan
empowers the Committee to make interpretations, rules and regulations
thereunder, and, in general, provides that determinations of the Committee with
respect to the Plan shall be binding upon the Participant. A copy of the Plan
has been delivered to the Participant in connection with the execution and
delivery of this Option Agreement and an additional copy thereof will be
delivered to the Participant upon reasonable request.
2.2.    Additional Shares. Notwithstanding any term or implication herein to the
contrary, the term “Shares” shall be deemed to include, and the provisions of
this Option Agreement shall apply with respect to, any new, substituted or
additional shares of stock, other securities or property that may be acquired
upon exercise of this Option in accordance with an adjustment thereto made
pursuant to Paragraph 14 of the Plan. For purposes of clarification, in the case
of such an adjustment or such a stock dividend, stock split, recapitalization or
other change, such new, substituted or additional stock or other securities or
property shall be subject to and be vested or will vest in accordance with the
vesting schedule set forth in Section 1.2 to the same extent as this Option.
2.3.    Taxes. The Company may require payment or reimbursement of or may
withhold any tax that it believes is required as a result of the exercise of the
Option or issuance of shares,

3

--------------------------------------------------------------------------------



and the Company may defer making delivery of the Shares until arrangements
satisfactory to the Company have been made with respect to such withholding
obligations.
2.4.    Notices. Any notice to be given to the Company under the terms of this
Option Agreement shall be given in writing to the Company in care of its then
principal executive officer at its then principal place of business. Any notice
to be given to the Participant may be addressed to him at his address as it
appears on the payroll or other records of the Company or any affiliate thereof.
Any such notice will be deemed to have been duly given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt at the Participant’s or the
Company’s address.
2.5.    Entire Agreement; Amendments. This Option Agreement (including the Plan,
which is incorporated herein pursuant to Section 2.1) and the agreements and
documents executed and delivered hereunder constitute a complete statement of
all of the arrangements between the parties as of the date hereof with respect
to the transactions contemplated hereby, and thereby supersedes all prior
agreements and understandings between them with respect thereto and cannot be
changed or terminated orally. This Option Agreement may be amended as set forth
in the Plan and as set forth in the written agreement of the Participant and the
Company.
2.6.    Governing Law. This Option Agreement and all questions arising hereunder
or in connection herewith shall be determined in accordance with the laws of the
State of Wisconsin, without giving effect to the laws of any other jurisdiction
that otherwise would govern under the principles of conflicts of laws thereof.
THE PARTIES VOLUNTARILY AND KNOWINGLY WAIVE ANY RIGHT THEY HAVE TO A JURY TRIAL
PURSUANT TO ANY COURT ACTION BY EITHER THE COMPANY OR THE PARTICIPANT.
2.7.    No Employment Rights. This Option Agreement shall not confer upon the
Participant any right with respect to continuation of employment by the Company,
nor shall it interfere in any way with the right of the Company to terminate the
Participant’s employment at any time.
2.8.    Multiple Copies. One or more copies of this Option Agreement may be
executed, each of which will be deemed an original, but all of which together
will constitute one and the same agreement.



4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Option Agreement to be executed
as of the date and year first written above, which is the date of the granting
of the Option evidenced hereby.
CELLULAR DYNAMICS INTERNATIONAL, INC.




By:    /s/ Thomas M. Palay
Thomas M. Palay, Vice Chairman of the Board of Directors and President
The undersigned Participant hereby accepts the foregoing Option and agrees to
the several terms and conditions hereof and of the Plan.
Participant:




/s/ Timothy D. Daley
Timothy D. Daley





5

--------------------------------------------------------------------------------




EXHIBIT A


CELLULAR DYNAMICS INTERNATIONAL, INC.
2013 EQUITY INCENTIVE PLAN


EXERCISE NOTICE
1.    Exercise of Option. Effective as of today, _____________________, 20__,
the undersigned (the “Participant”) hereby elects to exercise the Participant’s
option to purchase ___________ shares of Common Stock (the “Shares”) of Cellular
Dynamics International, Inc. (the “Company”) under and pursuant to the Company’s
2013 Equity Incentive Plan (the “Plan”), and the Option Agreement dated as of
July 10, 2014 (the “Option Agreement”). All terms used herein and not otherwise
defined shall have the meaning set forth in the Plan or the Option Agreement.
2.    Representations of the Participant. The Participant acknowledges that the
Participant has received, read and understands the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.
3.    Rights as Shareholder. Until the stock certificate evidencing such Shares
is issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a Shareholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised, subject to the terms of the Option Agreement.
4.    Delivery of Payment. The Participant delivers to the Company with this
Exercise Notice payment of the Option Price for the Shares.
5.    Interpretation. Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by the Participant or by the Company forthwith to the
Committee, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Committee shall be final and binding on all
persons.
6.    Governing Law; Severability. This Exercise Notice shall be governed by and
construed in accordance with the laws of the State of Wisconsin, without giving
effect to the laws of any other jurisdiction that otherwise would govern under
the principles of conflicts of laws thereof. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
the other provisions shall nevertheless remain effective and shall remain
enforceable.
7.    Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.






--------------------------------------------------------------------------------




Participant:
Accepted by:
 
CELLULAR DYNAMICS INTERNATIONAL, INC.
 




____________________________________
Print name:___________________________
By:____________________________________
Its: ____________________________________





 



A-2